Opinion by
Head, J.,
In its controlling facts this case is scarcely, if at all, distinguishable from First National Bank, Chicago v. Hartzell, 55 Pa. Superior Ct. 56. There is no warrant in the evidence for any conclusion other than that the plaintiff bank was a holder for value of the bill of lading with the accompanying draft. A theory to the contrary is evolved by way of argument from the single fact that the proceeds of the draft, when purchased by the bank, were credited in a special account of the drawer. It was shown that by reason of some contract or arrangement, altogether foreign to this transaction, the drawer deposited proceeds of drafts drawn against automobiles, manufactured or assembled by him, in this special account because he was expected to devote such money to special purposes rather than to the payment of current debts or expenses. But it is the undisputed evidence that the drawer could and did check against that account. There was nothing then upon which any court could have permitted a jury to find that the plaintiff was not a holder in good faith of the bill of lading. What situation then resulted? The Act of June 9, 1911, P. L. 838, known as the “Uniform Bills of Lading Act,” did not go into effect until January 1, 1912. As a consequence our older statute of September 24,1866, P. L. (1867), page 1363, was in force when the rights of *165these parties attached. It provided, inter alia, “And any person to whom the said receipt, or bill of lading, may be so transferred, shall be deemed and taken to be the owner of the goods therein specified, so as give security and validity to any lien created on the same, &c.” The contract of purchase was, of course, executory. It would not be contended that by the mere execution of that instrument the complete title to twenty particular automobiles vested in these defendants. The contract provided they were to pay spot cash for any and all cars shipped, a sight draft to be attached to the bill of lading. Prima facie then, when the three automobiles mentioned in this controversy were shipped by the McIntyre Company, in a car consigned to the shipper at Philadelphia, with a draft on these defendants accompanying the bill of lading, it would be difficult for them to argue that the delivery was complete and unconditional at Indianapolis. But it is needless to discuss that feature of the case, for as the learned court below logically remarked, the present defendants are committed to the proposition that when the automobiles reached Philadelphia they still remained the property of McIntyre & Co.
We are unable to see how, under the operation of the statute, either McIntyre & Co. or these defendants could maintain any claim of ownership in this property at Philadelphia to the exclusion of the paramount right of the holder of the bill of lading. Under the statute that holder is declared to be the owner for the purpose of securing and working out the amount due to him. We find nothing in the record that would warrant us in interfering with the judgment that has been entered. The assignments of error are overruled.
Judgment affirmed.